     Case 2:20-cv-01394-JCM-BNW Document 44
                                         45 Filed 02/25/21
                                                  02/26/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, The Bank of New York Mellon Trust Company, N.A. f/k/a The Bank of
 7   New York Trust Company, N.A. as successor-in-interest to JPMorgan Chase Bank N.A. f/k/a
     JPMorgan Chase Bank, as Trustee for MASTR Adjustable Rate Mortgages Trust 2004-9,
 8   Mortgage Pass-Through Certificates, Series 2004-9
 9
                               UNITED STATES DISTRICT COURT
10                                  DISTRICT OF NEVADA
11
     THE BANK OF NEW YORK MELLON                   Case No.: 2:20-cv-01394-JCM-BNW
12
     TRUST COMPANY, N.A. F/K/A THE BANK
13   OF NEW YORK TRUST COMPANY, N.A.               STIPULATION AND ORDER TO
     AS SUCCESSOR-IN-INTEREST TO                   EXTEND TIME PERIOD TO RESPOND
14   JPMORGAN CHASE BANK N.A. F/K/A                TO CHICAGO TITLE INSURANCE
     JPMORGAN CHASE BANK, AS TRUSTEE               COMPANY’S OPPOSITION TO
15
     FOR MASTR ADJUSTABLE RATE                     COUNTERMOTION FOR PARTIAL
16   MORTGAGES TRUST 2004-9, MORTGAGE              SUMMARY JUDGMENT [ECF No. 42]
     PASS-THROUGH CERTIFICATES, SERIES
17   2004-9,                                       [First Request]
18
                        Plaintiff,
19         vs.

20   FIDELITY NATIONAL TITLE GROUP,
     INC.; CHICAGO TITLE INSURANCE
21   COMPANY,
22
                        Defendants.
23
24         Plaintiff, The Bank of New York Mellon Trust Company, N.A. f/k/a The Bank of New

25   York Trust Company, N.A. as successor-in-interest to JPMorgan Chase Bank N.A. f/k/a

26   JPMorgan Chase Bank, as Trustee for MASTR Adjustable Rate Mortgages Trust 2004-9,

27   Mortgage Pass-Through Certificates, Series 2004-9 (“BONY Trustee”), and Defendant,

28



                                             Page 1 of 3
     Case 2:20-cv-01394-JCM-BNW Document 44
                                         45 Filed 02/25/21
                                                  02/26/21 Page 2 of 3




 1   Chicago Title Insurance Company (“Chicago Title”) (collectively, the “Parties”), by and
 2   through their counsel of record, hereby stipulate and agree as follows:
 3          1. On July 27, 2020, BONY Trustee filed its Complaint [ECF No. 1-1];
 4          2. On December 11, 2020, Chicago Title filed a Motion to Dismiss [ECF No. 31];
 5          3. On December 24, 2020, BONY Trustee filed an Opposition to Chicago Title’s
 6              Motion to Dismiss and Countermotion for Partial Summary Judgment [ECF Nos. 32
 7              and 33];
 8          4. On February 11, 2021, Chicago Title filed its Reply in Support of its Motion to
 9              Dismiss and Opposition to Countermotion for Partial Summary Judgment [ECF Nos.
10              41 and 42];
11          5. BONY Trustee contends that it is entitled to file a response to Chicago Title’s
12              Opposition to its Countermotion for Partial Summary Judgment and that its deadline
13              to do so is February 25, 2021;
14          6. BONY Trustee’s counsel is requesting an extension until March 29, 2021 to respond
15              to Chicago Title’s Opposition;
16          7. This additional extension is requested to allow BONY Trustee additional time to
17              finalize and file its response to the pending Opposition as lead handling counsel for
18              BONY Trustee continues to recover from an unexpected medical emergency.
19          8. Counsel for Chicago Title does not oppose the requested extension to the extent that
20              a response is permitted;
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                 Page 2 of 3
     Case 2:20-cv-01394-JCM-BNW Document 44
                                         45 Filed 02/25/21
                                                  02/26/21 Page 3 of 3




 1          9. This is the first request for an extension which is made in good faith and not for
 2             purposes of delay.
 3          IT IS SO STIPULATED.
 4
      DATED this 25th day of February, 2021.          DATED this 25th day of February, 2021.
 5
      WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
 6
 7    /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
      Lindsay D. Robbins, Esq.                        Kevin S. Sinclair, Esq.
 8    Nevada Bar No. 13474                            Nevada Bar No. 12277
 9    7785 W. Sahara Ave., Suite 200                  16501 Ventura Blvd, Suite 400
      Las Vegas, NV 89117                             Encino, California 91436
10    Attorneys for Plaintiff, The Bank of New York   Attorneys for Defendants, Fidelity National
      Mellon Trust Company, N.A. f/k/a The Bank       Title Group, Inc. and Chicago Title
11    of New York Trust Company, N.A. as              Insurance Company
12    successor-in-interest to JPMorgan Chase
      Bank N.A. f/k/a JPMorgan Chase Bank, as
13    Trustee for MASTR Adjustable Rate
      Mortgages Trust 2004-9, Mortgage Pass-
14    Through Certificates, Series 2004-9
15
16
17
18   IT IS SO ORDERED.

19          Dated this _____ day
                   February  26, of _____________, 2021.
                                 2021.
20
                                                ________________________________________
21                                              UNITED STATES DISTRICT COURT JUDGE

22
23
24
25
26
27
28



                                               Page 3 of 3
